           Case 5:18-cv-05216-MAK Document 2 Filed 12/07/18 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LIY A MIRANOWIC, et al.                             CIVIL ACTION

                      v.                            NO. 18-5216

BRANDON R. WIND, ESQ., et al.



                                              ORDER
        AND NOW, this 7th day of December 2018, upon considering Liya Miranowic and

Victoria Mazepa's complaint (ECF Doc. No. 1), and consistent with our independent obligation

to ensure our subject matter jurisdiction, is it ORDERED Plaintiffs shall no later than

December 14, 2018 either: amend the complaint to plead diversity of citizenship consistent with

Fed. R. Civ. P. 11 or show cause in a memorandum not exceeding ten (10) pages as to why we

should not dismiss for lack of subject matter jurisdiction. 1




                                                     ~J.
1
  Liya Miranowic and Victoria Mazepa invoke our subject matter jurisdiction under 28 U.S.C. §
1332, which requires complete diversity of citizenship and an amount in controversy
"exceed[ing] the sum or value of $75,000, exclusive of interests and costs." 28 U.S.C. §
1332(a)(l). "Complete diversity requires that, in cases with multiple plaintiffs or multiple
defendants, no plaintiff be a citizen of the same state as any defendant." Zambelli Fireworks
Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010). "A natural person is deemed to be a citizen
of the state where he is domiciled." Id. "Domicile, in tum, is established by one's physical
presence in a state-e.g., residence-and intent to remain there indefinitely." Leisk v. Elliot, No.
14-3639, 2014 WL 6070837, at *2 (E.D. Pa. Nov. 13, 2014).
          Case 5:18-cv-05216-MAK Document 2 Filed 12/07/18 Page 2 of 2




Liya Miranowic and Victoria Mazepa allege they are "adult individual[s] residing at the above
captioned address[es]." ECF Doc. No. 1 at iii! 1-2. Despite listing their New Jersey addresses,
Liya Miranowic and Victoria Mazepa do not allege their domicile. Their allegation of the
citizenship of Brandon R. Wind, Esq., suffers the same defect, as they allege Mr. Wind practiced
law with the law firm of Penglase & Benson, Inc., and list an address under his name in the
caption, but fail to allege his domicile.




                                               2
